J-S57023-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

SEAN TAYLOR

                            Appellant                   No. 1893 EDA 2014


             Appeal from the Judgment of Sentence June 27, 2014
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0003315-2012
                            CP-51-CR-0004287-2011


BEFORE: MUNDY, J., OTT, J., and STABILE, J.

MEMORANDUM BY OTT, J.:                             FILED DECEMBER 11, 2015

       Sean Taylor appeals from the judgment of sentence imposed on June

27, 2014, in the Court of Common Pleas of Philadelphia County. On March

20, 2013, a jury convicted Taylor of rape, involuntary deviate sexual

intercourse (“IDSI”), two counts of unlawful contact with a minor,

aggravated indecent assault, two counts of indecent assault, endangering

the welfare of a child (“EWOC”), corrupting the morals of a minor (“CMOM”),

and indecent exposure.1 Subsequently, the trial court sentenced him to an

aggregate term of 25 to 50 years’ incarceration.          In this appeal, Taylor

raises the following issues:        (1) whether there was sufficient evidence to
____________________________________________


1
   18 Pa.C.S. §§ 3121(a)(1), 2123(a)(1), 6318(a)(1), 3125(a)(1),
3126(a)(1), (2), 4304(a)(1), 6301(a)(1), and 3127(a), respectively.
J-S57023-15


prove he was guilty of all charges; (2) whether the court erred in granting

the Commonwealth’s motion to consolidate the two indictments with which

he was charged; and (3) whether the court erred in finding that Taylor was a

sexually violent predator (“SVP”).      Based upon the submissions by the

parties, the certified record, and the relevant law, we affirm.

      We incorporate herein by reference the trial court’s detailed and

thorough summary of the factual history of this case, as set forth in its

Pa.R.A.P. 1925(a) opinion.    See Trial Court Opinion, 12/4/2014, at 3-13.

We briefly summarize the background underlying this matter as follows.

Taylor’s convictions stem from the sexual abuse of two minor victims, S.R.

and C.M. S.R. was the step-daughter of Taylor’s sister. She stated she was

seven years old when Taylor began sexually abusing her.              The abuse

continued and escalated until S.R. turned 14 years old when she ran away

from home after Taylor raped her.      C.M. was a friend of the family, who

frequently visited the home where Taylor lived. She testified she was nine

years old when Taylor abused her.

      The trial court set forth the procedural history as follows:

            On February 23, 2011, [Taylor] was arrested and charged
      with rape, IDSI, unlawful contact with a minor, aggravated
      indecent assault, indecent assault, and EWOC. On July 26,
      2011, [Taylor] was arrested and charged with a second count of
      unlawful contact with a minor, a second count of indecent
      assault, CMOM and indecent exposure. On September 14, 2012,
      this Court granted the Commonwealth’s motion to consolidate
      the two indictments filed against [Taylor].




                                     -2-
J-S57023-15


             From March 13 to March 19, 2013, a trial was held in the
       presence of a jury. On March 20, 2013, [Taylor] was found
       guilty of all charges. On June 17, 2013, the Sex Offender
       Assessment Board [(“SOAB”)2] conducted an assessment of
       [Taylor] and found him to be a sexually violent predator. This
       Court agreed with that finding. On June 27, 2014, this Court
       sentenced [Taylor] to 10 to 20 years state incarceration on the
       rape charge, 10 to 20 years state incarceration on the IDSI
       charge, 2½ to 5 years state incarceration on the second count of
       unlawful contact with a minor, 2½ to 5 years state incarceration
       on the CMOM charge, and 2½ to 5 years on the indecent
       exposure charge.     The sentence[s] on rape, IDSI, unlawful
       contact with a minor, and CMOM charges were to run
       consecutively with each other, while the sentence on the
       indecent exposure charge was to run concurrently with the other
       charges. This Court imposed no further penalty on all remaining
       charges. [Taylor] was thus sentenced to a total aggregate term
       of 25 to 50 years state incarceration.

             On July 1, 2014, [Taylor], through counsel, filed a Notice
       of Appeal to the Superior Court. On September 3, 2014, after
       receiving all the notes of testimony, this Court ordered defense
       counsel to file a Concise Statement of Errors Pursuant to
       Pa.R.A.P. 1925(b), and defense counsel did so on September 25,
       2014.

Trial Court Opinion, 12/4/2014, at 2.

       In his first claim on appeal, Taylor argues the evidence was insufficient

to sustain his convictions. Our review of such claims is well-settled:

       The standard we apply in reviewing the sufficiency of the
       evidence is whether viewing all the evidence admitted at trial in
       the light most favorable to the verdict winner, there is sufficient
       evidence to enable the fact-finder to find every element of the
       crime beyond a reasonable doubt. In applying the above test,
____________________________________________


2
  Dr. Barry Zakireh examined Taylor’s records and submitted a report. The
Sexual Offenders Registration and Notification Act (“SORNA”), 42 Pa.C.S. §§
9799.10-9799.14, replaced Pennsylvania’s Megan’s Law effective December
20, 2012.



                                           -3-
J-S57023-15


     we may not weigh the evidence and substitute our judgment for
     the fact-finder.     In addition, we note that the facts and
     circumstances established by the Commonwealth need not
     preclude every possibility of innocence. Any doubts regarding a
     defendant’s guilt may be resolved by the fact-finder unless the
     evidence is so weak and inconclusive that as a matter of law no
     probability of fact may be drawn from the combined
     circumstances. The Commonwealth may sustain its burden of
     proving every element of the crime beyond a reasonable doubt
     by means of wholly circumstantial evidence.          Moreover, in
     applying the above test, the entire record must be evaluated and
     all evidence actually received must be considered. Finally, the
     finder of fact while passing upon the credibility of witnesses and
     the weight of the evidence produced, is free to believe all, part
     or none of the evidence.

Commonwealth v. Melvin, 103 A.3d 1, 39-40 (Pa. Super. 2014) (citation

omitted).

     Specifically, Taylor contends, “[T]he evidence was insufficient as a

matter of law to prove each and every element of the crimes where the only

evidence was the unreliable testimony of the complainants.” Taylor’s Brief

at 14. He points to the following:

     [T]he complainants[’] unreliable testimony did not make out the
     elements of the sexual offenses on each of the victims as a
     matter of law. S.R. was ejected from her house and waited
     many years to report the alleged assaults and in fact denied it to
     multiple family members and the Philadelphia Department of
     Human Services. As testified to, S.R. admitted that she posted
     negative Facebook [comments] including that she wanted her
     father to die. She also posted that she wanted “Taylor and the
     fake [] family” to stay out of her business. She admitted that
     she did not tell anyone that it happened right away.

           C.M. also claimed to be assaulted by [Taylor] only after
     S.R. had revealed that she had been assaulted. On cross-
     examination, C.M. admitted that the offenses occurred over ten
     to eleven years [ago] and that she could not remember exactly
     when the incidents in question occurred.

                                     -4-
J-S57023-15



             [Taylor] testified that he never had any sexual contact with
       S.R., nor did he ever attempt to have sexual contact with her.
       He further testified that S.R. left a message on his phone in
       March 2008. [Taylor] further testified that he never had any
       inappropriate contact with C.M. [E.R.], S.R.’s father testified
       that S.R. had a reputation for being untruthful among members
       of the community. [E.R.] further testified that he had known
       [Taylor] for approximately fifteen years. [E.R.] stated that
       [Taylor] had a reputation in the neighborhood for being truthful
       and law-abiding.      [Taylor] had multiple other people testify
       about his good and law abiding reputation in the community.
       The testimony of the complainant S.R. simply did not make out
       the charges. C.M. only came forward after speaking with S.R.
       and it was almost ten years after the incident allegedly occurred.

Id. at 16-17 (citations omitted).

       In reviewing Taylor’s argument, we note:

       This argument goes to the credibility of the witness’s testimony,
       and is, therefore, not an attack on the sufficiency of the
       evidence, but an allegation regarding the weight it should have
       been afforded. Commonwealth v. Palo, 2011 PA Super 136,
       24 A.3d 1050, 1055 (Pa. Super. 2011) appeal denied, 613 Pa.
       663, 34 A.3d 828 (Pa. 2011) (The appellant’s “sufficiency”
       argument directed entirely to the credibility of the
       Commonwealth’s chief witness challenged the weight, not the
       sufficiency, of the evidence).

Commonwealth v. Griffin, 65 A.3d 932, 939 (Pa. Super. 2013).

       Because Taylor failed to raise a challenge to the weight of the evidence

before the trial court,3 he has, therefore, waived it for purposes of appeal.

See Commonwealth v. Lofton, 57 A.3d 1270, 1273 (Pa. Super. 2012)

(“[A] weight of the evidence claim must be preserved either in a post-

____________________________________________


3
    See Pa.R.Crim. 607(A).



                                           -5-
J-S57023-15


sentence motion, by a written motion before sentencing, or orally prior to

sentencing. Failure to properly preserve the claim will result in waiver, even

if the trial court addresses the issue in its opinion.”) (citations omitted).

Accordingly, Taylor’s first claim fails.4

       Next, Taylor argues the court erred in granting the Commonwealth’s

motion to consolidate both criminal cases because they were factually

unrelated and it only served to prejudice him.          Taylor’s Brief at 18.

Specifically, he states:

       The joinder of the cases only prejudiced the outcome of the
       cases. While it served judicial economy to join the cases and
       have one trial against [Taylor,] having two complainants testify
       together at the same trial just reenforced [sic] each other[’]s
       version of events. Taken individually, as mentioned above,
       there were questions regarding the motives and the credibility of
       the witnesses.    By joining the cases, the jury may have
       convicted [Taylor] only by showing his propensity to commit
       crimes, or because the jury was incapable of separating the two
       different complainants and assessing their credibility on an
       individual basis.

Id. at 19.

       The standard of review we apply in matters concerning the court’s

granting of a motion to consolidate is as follows:

       In reviewing a trial court decision to consolidate or to sever
       offenses for trial, our standard is abuse of discretion.
       Commonwealth v. Collins, 550 Pa. 46, 54, 703 A.2d 418, 422
____________________________________________


4
   Even if Taylor had properly raised his argument as a sufficiency claim, the
trial court properly analyzed this issue in its Rule 1925(a) opinion; therefore,
we would affirm on the basis of its discussion. See Trial Court Opinion,
12/4/2014, at 15-23.



                                           -6-
J-S57023-15


     (1997), cert. denied, 525 U.S. 1015, 119 S.Ct. 538, 142 L.Ed.2d
     447 (1998). Offenses charged in separate informations may be
     tried together if they are “based on the same act or transaction”
     or if “the evidence of each of the offenses would be admissible in
     a separate trial for the other and is capable of separation by the
     jury so that there is no danger of confusion.” Pa.R.Crim.Pro.
     582(A)(1). The court has discretion to order separate trials if “it
     appears that any party may be prejudiced” by consolidating the
     charges. Pa.R.Crim.Pro. 583.

     Our Supreme Court has established a three part test,
     incorporating these two rules, for deciding the issue of joinder
     versus severance of offenses from different informations. The
     court must determine

        whether the evidence of each of the offenses would be
        admissible in a separate trial for the other; whether such
        evidence is capable of separation by the jury so as to avoid
        danger of confusion; and, if the answers to these inquiries
        are in the affirmative, whether the defendant will be
        unduly prejudiced by the consolidation of offenses.
        Commonwealth v. Lark, 518 Pa. 290, 302, 543 A.2d
        491, 497 (1988) (quoted in Collins, supra at 55, 703
        A.2d at 422).

Commonwealth v. Thomas, 879 A.2d 246, 260 (Pa. Super. 2005).

     Here, the court found the following:

            In the case at bar, consolidation of the separate
     indictments filed against [Taylor] was proper because either
     offense would have been admissible in the other case to show a
     common scheme, plan or design and to deflect anticipated
     credibility attacks against the victims. The facts of each offense
     were similar enough to each other to suggest a common
     scheme, plan or design.        Both victims were prepubescent,
     African-American females who were roughly the same age when
     [Taylor] began to abuse them. Furthermore, each victim was
     abused contemporaneously with the other and the abuse
     occurred at the same residence.         [Taylor] shared a similar
     relationship with both girls, and the abuse started when [Taylor]
     was babysitting each of them. In addition, the nature of the
     abuse itself was similar. In both instances, the abuse began
     when [Taylor] was in the same room as the victims as they

                                    -7-
J-S57023-15


        entertained themselves with electronics. [Taylor] then initiated
        contact with them by stroking their genitals or forcing them to
        stroke his. In both offenses, [Taylor] continued to touch each of
        the victims after they told him not to, and he initiated further
        contact with them while other children were present in the room
        with him and the victim. Thus, the facts of each offense were
        similar enough that each would have been admissible in the
        other case to show a common scheme, plan or design.
        Furthermore, evidence of each offense was critical to corroborate
        the victims’ testimony and to deflect anticipated attacks against
        their credibility. At trial, defense counsel went to considerable
        lengths to attack S.R.’s credibility and suggest that she
        fabricated her allegations against [Taylor]. Furthermore, given
        that the abuse in this case was not reported until years after the
        last incident occurred, the testimony of each victim was the sole
        direct evidence available to the Commonwealth to prosecute
        [Taylor]. Evidence that [Taylor] abused another girl in a similar
        manner was critical to corroborate each victim’s testimony and
        to deflect [Taylor]’s repeated attacks on their credibility.

Trial Court Opinion, 12/4/2014, at 24-25.

        We agree with the trial court’s well-reasoned analysis. With respect to

the first part of “consolidation test,” we note the evidence of each abuse

would    have    been    admissible     in     a   separate   trial   for   other   assault.

Pennsylvania Rule of Evidence 404(b)(2) allows evidence of other crimes,

wrongs, or acts when that evidence is relevant for a purpose other than

showing criminal propensity, including common plan.5 Second, the evidence

____________________________________________


5
     Moreover, “[f]actors to be considered to establish similarity are the
elapsed time between the crimes, the geographical proximity of the crime
scenes, and the manner in which the crimes were committed.”
Commonwealth v. Dozzo, 991 A.2d 898, 902 (Pa. Super. 2010), quoting
Commonwealth v. Taylor, 671 A.2d 235, 240 (Pa. Super. 1996). As the
trial court points out in its findings, there were substantial similarities with
respect to the assaults on both victims.



                                             -8-
J-S57023-15


at issue was “capable of separation by the jury so as to avoid danger of

confusion.”   Thomas, 879 A.2d at 260.       Lastly, Taylor has not met his

burden of demonstrating that he was unduly prejudiced by the consolidation

of offenses. Accordingly, the court did not abuse its discretion in granting

the Commonwealth’s motion to consolidate the two criminal dockets.

Therefore, Taylor’s second argument is without merit.

      In his final argument, Taylor complains the trial court erred in

classifying him as an SVP because the evidence did not support such a

finding. Taylor’s Brief at 20. Taylor points to the following: (1) he had no

prior criminal record and was 30 years old; (2) there was no indication in his

history or evaluation that supported a diagnosis of pedophilia not otherwise

specified; (3) he did not have a history of drug or alcohol abuse; and (4)

there was an absence of escalation in his offenses. Id. at 21. Additionally,

Taylor states:

      Dr. Zarkireh’s [sic] conclusion that [Taylor] engaged in sexually
      predatory behavior was ill-defined and unreliable because the
      evaluation was based solely on police reports and information
      provided by the Commonwealth. [Taylor] was not interviewed
      by the evaluator so no psychological testing was conducted
      which could show a propensity to re-offend. The conclusion that
      [Taylor] had a mental disorder and was likely to re-offend was
      not based on scientific testing or all of the facts that were
      available for review.

Id.

      Regarding Taylor’s challenge to his SVP classification, we are guided

by the following:


                                    -9-
J-S57023-15


     A challenge to a determination of SVP status requires us to view
     the evidence:

       [I]n the light most favorable to the Commonwealth. The
       reviewing court may not weigh the evidence or substitute
       its judgment for that of the trial court. The clear and
       convincing standard requires evidence that is so clear,
       direct, weighty and convincing as to enable [the trier of
       fact] to come to a clear conviction, without hesitancy, of
       the truth of the precise facts [at] issue.

     Commonwealth v. Plucinski, 868 A.2d 20, 25 (Pa. Super.
     2005) (internal citations and quotation marks omitted). The
     scope of review is plenary. Commonwealth v. Brooks, 7 A.3d
     852 (Pa. Super. 2010). “[A]n expert’s opinion, which is rendered
     to a reasonable degree of professional certainty, is itself
     evidence.” Commonwealth v. Fuentes, 991 A.2d 935, 944
     (Pa. Super. 2010) (en banc) . . . .

     A challenge to the sufficiency of the evidence to support an SVP
     designation requires the reviewing court to accept the
     undiminished record of the case in the light most favorable to
     the Commonwealth. Commonwealth v. Meals, 912 A.2d 213,
     218 (Pa. 2006). The reviewing court must examine all of the
     Commonwealth’s evidence without consideration of its
     admissibility. Commonwealth v. Baker, 24 A.3d 1006, 1035
     (Pa. Super. 2011). A successful sufficiency challenge can lead to
     an outright grant of relief such as a reversal of the SVP
     designation, whereas a challenge to the admissibility of the
     expert’s opinion and testimony is an evidentiary question which,
     if successful, can lead to a new SVP hearing. Commonwealth
     v. Sanford, 863 A.2d 428, 431 (Pa. 2004) (distinguishing
     concepts of sufficiency of evidence versus admissibility of
     evidence, but refusing to render any opinion on whether SVP
     expert’s “reliance on the affidavit of probable cause and the
     charging documents somehow rendered her testimony
     inadmissible as this issue is not before this court”).

                                    …

     Our task ... is one of review, not one of reweighing or assessing
     the evidence in the first instance. Meals, 912 A.2d at 223.




                                  - 10 -
J-S57023-15


     “After conviction but before sentencing, a court shall order an
     individual convicted of a sexually violent offense to be assessed
     by the [SOAB].” 42 Pa.C.S.A. § 9799.24(a). [Subs]ection
     9799.24(b) provides:

     § 9799.24. Assessments

                                     …

       (b) Assessment.—Upon receipt from the court of an order
       for an assessment, a member of the board ... shall conduct
       an assessment of the individual to determine if the
       individual should be classified as a sexually violent
       predator.     The board shall establish standards for
       evaluations     and   for   evaluators     conducting  the
       assessments. An assessment shall include, but not be
       limited to, an examination of the following:

       (1) Facts of the current offense, including:

          (i) Whether the offense involved multiple victims.

          (ii) Whether the individual exceeded the means
          necessary to achieve the offense.

          (iii) The nature of the sexual contact with the victim.

          (iv) Relationship of the individual to the victim.

          (v) Age of the victim.

          (vi) Whether the offense included a display of
          unusual cruelty by the individual during the
          commission of the crime.

          (vii) The mental capacity of the victim.

       (2) Prior offense history, including:

          (i) The individual’s prior criminal record.

          (ii) Whether the individual completed any prior
          sentences.


                                   - 11 -
J-S57023-15


           (iii) Whether the individual participated in available
           programs for sexual offenders.

        (3) Characteristics of the individual, including:

           (i) Age.

           (ii) Use of illegal drugs.

           (iii) Any mental illness, mental disability or mental
           abnormality.

           (iv) Behavioral characteristics that contribute to the
           individual’s conduct.

        (4) Factors that are supported in a sexual offender
        assessment field as criteria reasonably related to the risk
        of reoffense.

                                          …

     42 Pa.C.S.A. § 9799.24(b). An SOAB board member conducts
     the assessment to determine if the individual should be classified
     as an SVP. Id. The SOAB merely assesses the defendant; it does
     not perform an adjudicative function.       Commonwealth v.
     Kopicz, 840 A.2d 342, 351 (Pa. Super. 2003). The statute
     dictates the factors for the expert to consider when making an
     SVP analysis:

        [T]he “science” here (and the SVP designation
        consequences it triggers) is responsive to, indeed it is a
        direct byproduct of, a specific legislatively-adopted scheme
        which sets forth the relevance and contours of the
        challenged evidence.        The General Assembly has
        determined that a sexual offender’s SVP status is
        significant to the operation of the registration and
        notification provisions of the law.       The Assembly has
        defined the triggering term (“sexually violent predator”)
        and has set forth the factors to be considered in making
        that determination. This scheme represents a legislative
        policy judgment concerning the proper response to certain
        sexual offenders. The question of SVP status is thus a
        statutory question, . . . and, at least in the absence of a
        challenge to the propriety of the substance of the statute,

                                        - 12 -
J-S57023-15


        the question of evidentiary relevance is framed by the very
        provisions of the statute itself, not some external source.

     Dengler, 890 A.2d at 383 (holding: “Because the legislature
     provided the framework for assessing whether an offender is an
     SVP, expert testimony tracking that framework, by definition,
     should be deemed generally accepted in the community of
     professionals who conduct SVP assessments. . . .”). Therefore,
     the salient statutory inquiry for SVP designation:

        [I]s identification of the impetus behind the commission of
        the offense; that is, whether it proceeds from a mental
        defect/personality disorder or another motivating factor.
        The answer to that question determines, at least
        theoretically, the extent to which the offender is likely to
        reoffend, and [S]ection [9799.24] provides the criteria by
        which such likelihood may be gauged. Plucinski, supra at
        26.

     “To deem an individual a sexually violent predator, the
     Commonwealth must first show [the individual] ‘has been
     convicted of a sexually violent offense as set forth in [section
     9799.14] . . . .’” Commonwealth v. Askew, 907 A.2d 624,
     629 (Pa. Super. 2006); see also 42 Pa.C.S.A. § 9799.12.
     “Secondly, the Commonwealth must show that the individual has
     ‘a mental abnormality or personality disorder that makes [him]
     likely to engage in predatory sexually violent offenses.’”
     Askew, supra. When the Commonwealth meets this burden,
     the trial court then makes the final determination on the
     defendant’s status as an SVP. Kopicz, supra.

     An SVP assessment is not a trial or a separate criminal
     proceeding that subjects the defendant to additional
     punishment. Commonwealth v. Howe, 842 A.2d 436, 445-46
     (Pa. Super. 2004). SVP status, therefore, does not require proof
     beyond a reasonable doubt; the court decides SVP status upon a
     show of clear and convincing evidence that the offender is, in
     fact, an SVP. Commonwealth v. Killinger, 888 A.2d 592, 600
     (Pa. 2005).

Commonwealth v. Prendes, 97 A.3d 337, 355-58 (Pa. Super. 2014)

(footnote omitted).


                                   - 13 -
J-S57023-15


     Here, the court found the following:

           In the case at bar, there was clear and convincing
     evidence that [Taylor] was a sexually violent predator. At the
     hearing, both parties stipulated to the contents of the report
     prepared by Dr. Barry Zakireh of the [SOAB], although the
     defense did not stipulate to Dr. Zakireh’s conclusion. (N.T.
     Sentencing 6/27/2014 p.4, 9). Defense counsel argued that
     there was insufficient evidence in the report to find that [Taylor]
     was a sexually violent predator, because Dr. Zakireh based his
     conclusion solely on the facts of the case and did not conduct an
     interview with [Taylor]. Id. at 11-16. The Commonwealth
     responded that assessments were typically conducted by the
     [SOAB] solely using the information provided at trial, as
     defendants rarely participate in the assessment, and there was
     an abundance of evidence presented at trial that [Taylor] did
     meet the criteria to be a sexually violent predator. Id. at 17-18.

           This Court agreed with the Commonwealth, and read the
     report prepared by Dr. Zakireh into the record. According to the
     report,

           “[Taylor] meets the criteria set forth in the Diagnostic
        and Statistical Manual for Mental Disorders, Fourth Edition
        for Pedophilic Disorder, Non-Exclusive Type, and Sexually
        Attracted to Female Children … [Taylor’s] reported
        behaviors indicate clearly that he experienced repetitive
        sexual urges, pre-assault fantasies, and behaviors toward
        prepubescent female minors; was invested in the sexual
        contacts; and unable to stop his apparently planned and/or
        repetitively occurring deviant sexual urges.”

     Id. at 21-23. Furthermore, “[Taylor] has acted on his deviant
     urges, and due to this condition he has experienced
     interpersonal difficulty and impairment or adverse effects for his
     psychological well-being, that is, his loss of freedom, [and] loss
     of appropriate interpersonal or family relationships.” Id. This
     Court further read that

        “given that his condition is so related to [Taylor’s] sexual
        offense, and given that the people with this condition show
        a recurrent or intense interest or arousal or contact
        involving prepubescent children or minors, this examiner
        came to the opinion that this disorder meets the statutory

                                   - 14 -
J-S57023-15


        requirement for mental abnormality and predisposes this
        defendants toward commission of criminal sexual acts.”

     Id. at 23-24. This Court noted that Dr. Zakireh thus found a
     disorder which met the mental abnormality requirement of the
     statute, and that the other sections of the report were similarly
     thorough. This Court thus found that the Commonwealth met its
     burden to prove by clear and convincing evidence that [Taylor]
     met the definition of a sexually violent predator. Id. at 25.

           The evidence relied upon by Dr. Zakireh in arriving at the
     conclusion that [Taylor] engaged in sexually predatory behavior
     as a result of a mental abnormality was thorough and well-
     documented. Dr. Zakireh considered the facts of the offense and
     the behavioral characteristics of [Taylor] in support of his
     conclusion that [Taylor] suffered from Pedophilic Disorder and
     had a high potential for recidivism. The absence of an interview
     with [Taylor] did not preclude Dr. Zakireh from evaluating
     [Taylor]’s behavior through the available case history, including
     the testimony presented at trial, for characteristics similar or
     dissimilar to the criteria set forth in the law for defining a
     sexually violent predator. Rather, the evidence considered by
     Dr. Zakireh in his evaluation was sufficient for this Court to find
     by clear and convincing evidence that [Taylor] was a sexually
     violent predator and this Court’s determination should be
     affirmed.

Trial Court Opinion, 12/4/2014, at 31-32.

     We agree with the court’s determination.          Contrary to Taylor’s

argument that he was not diagnosed with a personality disorder, Dr. Zakireh

determined Taylor suffered from a mental abnormality, namely pedophilia.

The trial court was permitted to accept Dr. Zakireh’s opinion. Additionally,

the fact that Dr. Zakireh did not personally interview Taylor is of no




                                   - 15 -
J-S57023-15


consequence.6       We emphasize “the absence of an interview does not

preclude the ability to evaluate the offender’s behavior through available

history for characteristics similar or dissimilar to the criteria set forth in the

law for defining a sexually violent predator.”            Prendes, 97 A.3d at 359

(citation omitted). Likewise, it is well-established that an assessor may rely

on various documents, not just transcripts, to determine whether a

defendant meets the criteria for classification as a sexually violent predator.

See id. at 362, citing Pa.R.E. 703.

       Furthermore, we conclude the trial court’s findings are supported by

the record and our review of this matter finds no error in the trial court’s

determination.        The    Commonwealth          presented   clear   and   convincing

evidence, via Dr. Zakireh’s stipulated report, that established Taylor suffered

from pedophilia, and which made him likely to engage in predatory sexually

violent offenses. See Feucht, 955 A.2d at 863. As evidenced in his report

and the court’s discussion of the stipulated report, Dr. Zakireh accounted for

the statutory factors as set forth in Section 9795.4(b), including the facts of

the offenses at issue and his behavioral characteristics that contributed to

his conduct.       Based on these factors, he then rendered an opinion,



____________________________________________


6
  We note Taylor actually challenges the weight the trial court assigned Dr.
Zakireh’s testimony, given the absence of a personal interview.         See
generally, Meals, supra.



                                          - 16 -
J-S57023-15


explaining his determination that Taylor met the criteria for classification as

an SVP.

       Moreover, while Taylor may have benefitted from the absence of

several Section 9795.4(b) factors, he is essentially asking this Court to

reweigh all of the factors, which we are not permitted to do. See Meals,

912 A.2d at 222-223 (held that the reviewing court “stepped beyond its

authority when it reweighed the [SVP] evidence, giving more weight to

‘absent’ factors than to those found and relied upon by the trial court, and

ignoring the Commonwealth’s expert’s explanation of the relevance of the

absent factors”).     Therefore, based upon the totality of circumstances and

information available to the trial court, we conclude there was sufficient

evidence to designate Taylor as an SVP.            Accordingly, his final argument

fails, and we affirm the judgment of sentence.7

       Judgment of sentence affirmed.          Application for extension of time to

file brief granted.




____________________________________________


7
  It merits mention that we received the Commonwealth’s brief before we
had the opportunity to address its second motion for extension of time to file
a brief. Therefore, we now grant the motion, and note that we have
considered the brief as part of our review.



                                          - 17 -
J-S57023-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/2015




                          - 18 -